323 S.W.3d 90 (2010)
Elma L. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94301.
Missouri Court of Appeals, Eastern District, Division Four.
October 19, 2010.
Alexandra Johnson, Mo. Public Defender Office, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Elma Davis ("Movant") appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant's sole argument is that the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing because his guilty plea was entered in an unknowing, involuntary, and unintelligent manner in that his plea counsel was ineffective for incorrectly assuring him he would receive an allowance for jail-time served on the sentence to which he pleaded guilty.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's findings of fact and conclusions *91 of law are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).